Citation Nr: 1820690	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-33 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to July 1945.  He died in September 2013.  The appellant is the Veteran's widow.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this matter in January 2017 for further development.  Such development has been completed and this matter is returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in September 2013 from cardiopulmonary failure and intracranial hemorrhage; these disabilities were not manifested during his military service and were not otherwise related to service.

2.  At the time of death, service connection was in effect for posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, residuals of cold injury to bilateral feet, and sensory neuropathy to both feet during the Veteran's lifetime; none of the service-connected disabilities caused or substantially or materially contributed to the Veteran's death.  

3.  At the time of the Veteran's death, he was in receipt of a total disability rating for individual unemployability due to his service-connected disabilities (TDIU), effective from February 23, 2004.

4.  The Veteran was not a former prisoner of war, and he was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).

2.  The criteria for DIC under 38 U.S.C. § 1318 have not been met.  38 U.S.C. §§ 1318, 5107 (2012); 38 C.F.R. §§ 3.22, 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the appellant with 38 U.S.C. § 5103(a)-compliant notice in June 2014.  

The record also shows that VA has fulfilled its obligation to assist the appellant in developing the claim, including with respect to providing VA examination with opinion.  Neither the appellant nor her representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).



Cause of Death

To establish service connection for the cause of a veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

Therefore, service connection for the cause of the Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 Fed. Cir. 2001).


Factual Background

The appellant contends that the Veteran's eventual death following a fall was ultimately caused by his service-connected residuals of frostbite.  His death certificate shows that he died from cardiopulmonary failure and intracranial hemorrhage.

A September 2013 Pointe Coupee General Hospital (PCGH) encounter summary noted that the Veteran was found at home unresponsive and not breathing and was dead when he arrived at the hospital.  The record further noted that the Veteran had been discharged from Our Lady of the Lake Regional Medical Center ("OLOL") and was diagnosed with a head bleed from a previous fall.

A February 2014 letter from a private care physician stated that the Veteran had a history of falling "which may be attributed to his frostbite and his lack of feeling in his feet."  

A VA medical opinion was obtained in August 2014.  The physician reviewed the available medical records, considered the Veteran's service-connected condition including residuals of cold injury of the feet and sensory neuropathy of the feet, non-service connected conditions, the February 2014 letter from the Veteran's private care physician, and the appellant's lay statements asserting that service-connected conditions of the feet contributed to the Veteran's fall and death.  Upon review of the record the VA physician opined that the cause of the Veteran's death was "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  

In a January 2017 Board remand, the Board found the August 2014 VA medical opinion inadequate since the opinion was based on an incomplete record.  The Board remanded, in part, for another VA medical opinion.

Another VA medical opinion was obtained in May 2017.  The examiner noted the Veteran's service connected issues of bilateral hearing loss, PTSD, residuals of cold injury to both feet to include bilateral peripheral neuropathy, and tinnitus.  After a review of the Veteran's claims file, the examiner opined that it was less likely as not that the Veteran's service connected disabilities caused the fall which led to the fatal intracranial hemorrhage.  The examiner noted the Veteran's primary cause of death was listed as cardiopulmonary failure and that the Veteran had a history of coronary artery disease (CAD), previously had coronary artery bypass surgery with residual staph infection that required the removal of his sternum.  The examiner also noted the Veteran had poorly controlled type II diabetes mellitus and had a stroke with right sided weakness six weeks prior to his admission for treatment on September 9, 2013.  The examiner further noted the Veteran was admitted to OLOL on September 9, 2013 due to mental status changes and that the Veteran was noted to have critically low blood sugar, with urinalysis positive for moderate bacteria and an WBC indicative of an infection.  The examiner noted the Veteran's CT scan showed evidence of an acute and chronic subdural hematoma as a result of a head injury and that at the time of admission, family members indicated the Veteran had been having mental status changes for at least one to two weeks prior to admission.  The Veteran was at home with his family and had been receiving home health care via a private provider after his stroke.  The examiner noted that all abnormalities noted at time of admission were likely contributed to his mental status changes.  

The May 2017 VA examiner also opined that it was less likely as not that the Veteran's service-connected disabilities caused or contributed substantially or materially to the Veteran's death.   The examiner noted that all conditions that contributed to the Veteran's death were non-service related.  The examiner noted the Veteran was not on any medication to treat neuropathy, there was no evidence in the medical records that indicated the Veteran's prescribed Celexa resulted in adverse side effects, the Veteran had a hearing aid due to his hearing loss and wore it daily, and the Veteran had residual right sided weakness after his stroke in July 2013 and required assistance from another individual to ambulate.  The examiner acknowledged that the Veteran had a couple of falls prior to his stroke and was ambulating with a cane.  However, the examiner noted the Veteran's first fall in January 2013 was due to his not using his cane and that the Veteran denied any head injury.  Another fall in February 2013 was noted as due to the Veteran tripping over a rug coming into the house.  The Veteran had sustained an injury to his chin and the laceration was treated with topical antibiotic ointment and healed without sequelae.  The examiner noted the Veteran's documented evidence of weakness of his bilateral lower extremities and was previously reminded of his need to use his cane.  The examiner noted that when the Veteran was discharged home in September 2013 from OLOL hospital, he was not stable enough to leave and that he continued to require assistance with his ADLs as a result of his limited mobility.  Veteran refused to allow in home care around the clock to assist his elderly wife since they lived alone.  The Veteran died the same day he was discharged.  

In another VA medical opinion in December 2017, the examiner opined that the Veteran's death was less likely than not proximately due to, the result of, or caused or contributed substantially or materially by the Veteran's service-connected disabilities, to include PTSD, hearing loss, tinnitus, residual of cold injury to both feet and bilateral lower extremity neuropathy, or any associated medications.  The examiner explained that the Veteran's hearing loss and tinnitus did not require medication and that a review of the Veteran's medication list dated the day of death showed no medication for cold injury residual or neuropathy.  The examiner noted the Veteran was prescribed Alprazolam, Citalopram, and Imipramine for depression and anxiety but that it was unknown if these medications were specifically prescribed for PTSD.  Nevertheless, the examiner noted these medications had possible side effects of dizziness, unsteadiness, feeling faint or lightheaded.  However, the examiner noted that the Veteran had taken all of these medications for years prior to his hospitalization and that it was unlikely that they would suddenly cause adverse side effects.  

The December 2017 VA examiner noted that a review of the Veteran's medical records show that he was hospitalized in July 2013 with a stroke with right side weakness and was later discharged.  The examiner noted that when the Veteran was hospitalized at OLOL prior to his death, progress notes indicated that since the stroke, he had made significant functional recovery with outpatient PT and OT and that no history of falls were noted.  The examiner noted the progress notes showed that the Veteran's symptoms were most concerning for CVA or other CNS lesion versus delirium secondary to a systemic problem such as infection (UTI, pneumonia), electrolyte abnormality, heart failure, MI, pulmonary embolism.  The examiner indicated that the progress notes showed that the Veteran's lung and cardiac examination revealed the presence of ankle edema and significant cardiac history which was concerning for fluid overload secondary to heart failure and pulmonary disease.  The examiner also noted the Veteran's homicidal ideation that was reported by family may have been secondary to delirium but was also concerning for psychiatric illness and risk of harm to himself or others.  The Veteran was also noted to be on a TCA as well as meclizine prior to his death, both of which were anticholinergics known to cause confusion in the elderly.  The Veteran was also noted to be on levothyroxine which suggested thyroid dysfunction as a cause of his symptoms.  The examiner noted that the record showed the Veteran's reports of a couple of episodes of tripping and falls, but that there was no major trauma reported.  The examiner noted the cause of the death listed was cardiopulmonary failure and intracranial hemorrhage and that the Veteran arrived dead on arrival after being found unresponsive at home.  The final diagnoses were cardiac arrest and respiratory arrest.

Analysis

Ultimately, while sympathetic to the circumstances of this case and to the appellant's loss of the Veteran, the Board concludes that the preponderance of the evidence is against service connection for cause of death.

The Board finds the May 2017 and December 2017 VA opinions to be competent and credible evidence, as the VA examiner based the opinion on a review of the claims file and a complete and thorough rationale was provided in support of the conclusions, which were based on all relevant facts included in the record.  The Board acknowledges the February 2014 letter from the private physician that stated that the Veteran's history of falling may be attributed to his frostbite and his lack of feeling in his feet.  However, the Board notes that an opinion that "it is possible" or that a nexus "could" or "may" exist does not meet the necessary criteria ("as least as likely as not" which means a 50 percent or better probability) to relate the Veteran's cause of death to the Veteran's service-connected disabilities.  The Board also notes that the content of the February 2014 letter did not specifically attribute the Veteran's ultimate fatal fall as due to a service-connected disability.  As such, the Board assigns the February 2014 letter no probative weight.  

The Board notes that lay evidence may be competent to establish a medical etiology or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Board finds that assertions made by the appellant that the Veteran's bilateral feet disabilities resulted in the fall that contributed to his death are mere statements without any reference to specific facts that support that conclusion.  Indeed, the evidence of record reflects that the Veteran had a history of falls and had imbalance due to his feet disabilities.  However, there evidence of record does not show that his service-connected feet disabilities specifically caused the fall that ultimately contributed to the Veteran's death.  As noted by the VA examiners of record, the prior falls did not cause any major trauma such as an internal head injury.  In addition, the probative medical opinions of record have noted that there were other factors to be considered such as the Veteran's weak right side caused by a recent stroke and his altered mental state in support of the opinion that the Veteran's death was less likely than not proximately due to, the result of, or caused by or was contributed substantially or materially to by the Veteran's service-connected disabilities, to include PTSD, hearing loss, tinnitus, residual of cold injury to both feet and bilateral lower extremity neuropathy, or any associated medications.  Moreover, the Board notes that the appellant has not submitted any adequate contrary competent evidence showing that it was more likely than not that the Veteran's fatal fall was caused or contributed substantially or materially to by the Veteran's service connected disabilities or associated medications.

On a factual basis, the Board finds that the post-service treatment records provide highly probative factual evidence against this claim, failing to indicate that it was the Veteran's bilateral feet disabilities that contributed to the fatal fall in September 2013.  In summary, the Board finds that the most competent, credible, and probative evidence of record preponderates against a finding that the cause of the Veteran's death was due to a service-connected disability.  As the most competent, credible, and probative evidence of record preponderates against the claim, the appellant's claim of service connection for cause of the Veteran's death must be denied, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The question now is whether service connection is warranted for the condition ultimately identified as having caused the Veteran's death.  Unfortunately there is nothing in the record to indicate that he should be service connected for cardiopulmonary disease.  A review of the claims file, reflects that service treatment records are completely unremarkable for any pertinent abnormalities suggestive of cardiopulmonary disease, either in the way of a relevant subjective complaint or objective clinical finding such as a notable diagnosis.  

In this case, there simply is no competent evidence that the Veteran's cardiopulmonary disease or intracranial hemorrhage was manifested in service, so as to establish service connection based on onset or aggravation in service.  The available post-service medical records provide no basis for establishing a causal link between his death and service and no doctor has opined that the Veteran's death as a result of cardiopulmonary disease or intracranial hemorrhage was related to service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment for cardiopulmonary disease or intracranial hemorrhage may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The record does not contain, and the appellant has not provided or identified, any evidence of such a correlation.  

The Board sympathizes with the appellant in the loss of her husband, the Veteran.  However, the preponderance of the evidence is against the claim, inasmuch as the competent evidence of record indicates that the Veteran's death was the result of non-service-connected cardiopulmonary failure and intracranial hemorrhage, not his service-connected disabilities of PTSD, bilateral hearing loss, tinnitus, residuals of cold injury to both feet, and sensory neuropathy of both feet.  Therefore, the appellant is not entitled to service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.312; see also Lathan, 7 Vet. App. at 359; Alemany v. Brown, 9 Vet. App.  518, 519 (1996), (citing Gilbert).

Consequently, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

DIC under 38 U.S.C. § 1318

Turning to DIC benefits pursuant to 38 U.S.C. § 1318(a), benefits are payable to the surviving spouse and to the children of a deceased Veteran "in the same manner as if the death were service-connected."  A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C. § 1318(b); 38 C.F.R. § 3.22(a).  The service-connected disability(ies) must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the Veteran's death; or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c).  Claims under 38 U.S.C. § 1318 are adjudicated based on decisions rendered during the Veteran's lifetime.  38 C.F.R. § 20.1106.

Based on the evidence of record, the Board finds that the statutory requirements for an award of DIC benefits have not been met as the Veteran was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding his death.  The Veteran was granted TDIU effective February 23, 2004.  The Veteran died in September 2013, less than 10 years after the effective date for the TDIU.  In order for him to have been continuously disabled for ten years prior to his death, he would have had to be 100 percent disabled effective September 12, 2003.  Moreover, the Veteran died over 80 years after his discharge from active service and nothing in the record reflects, and the appellant does not assert, that the Veteran was a POW during such service.  

The Board unfortunately must find that the criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met, and that the appeal is denied.









(Continued on the next page)
ORDER

Service connection for the Veteran's cause of death is denied.

Entitlement to DIC pursuant to 38 U.S.C. § 1318 is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


